Citation Nr: 1727461	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1965 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Philadelphia, Pennsylvania, Regional Office (RO). 

In May 2013, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge via videoconference from the RO. A hearing transcript is in the record.  In March 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that in June 2015, the Veteran filed a Notice of Disagreement (NOD) with a rating decision denying earlier effective dates for awards of service connection for erectile dysfunction and entitlement to special monthly compensation (SMC), as well as disputing a finding of no clear and unmistakable error (CUE) in an August 1977 rating decision.  As review of the electronic claims file and VA corporate records indicates that the AOJ is aware of and currently processing this new appeal, the Board declines to exercise jurisdiction at this time.


FINDING OF FACT

Throughout the appeal period, bilateral hearing loss manifested by no worse than hearing level I in the right ear and level II in the left ear, based on average puretone thresholds and speech recognition scores.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.326(a), 4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant treatment records, to include the raw data referenced in the Board's March 2015 remand, and has provided repeated examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examinations are adequate for adjudication, as they include findings and discussion necessary for application of the evaluation criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, diagnostic code 6100. Under diagnostic code 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are subject to special rules. 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).  Neither pattern is present at any time in this case.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

An audiology consultation was conducted in November 2011.  Puretone thresholds were shown as:


HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
45
LEFT
30
35
45
60

Speech recognition scores were 92 percent on the right and 88 percent on the left, corresponding to Level I hearing in the right ear and Level II hearing in the left.  The Veteran complained of difficulty understanding speech against background noise, hearing the TV, and using the phone.

In February 2012, the Veteran was afforded a VA audiological examination. During this examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
35
45
LEFT
30
35
45
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 82 percent in the left ear. The examiner noted that the Veteran "reported hearing and communication difficulties in all listening conditions."  The foregoing examination results represent a Level I hearing loss in the right ear and a Level III hearing loss in the left ear.

At his May 2013 Board hearing, the Veteran testified that he had difficulty hearing conversations and was concerned about his safety because he might not hear someone call out to him and could not hear people pounding on his door or ringing the doorbell. He reported wearing hearing aids.

In April 2015, the Veteran was afforded a VA audiological examination. During this examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
50
LEFT
30
35
45
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner noted that the Veteran reported difficulty hearing female voices when spoken behind him, difficulty hearing the first floor doorbell from his second floor home, missing telephone calls because he did not hear the ringing, and having to increase the volume on the telephone.  The foregoing examination results represent a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating throughout the entire period on appeal.  At no time do the hearing levels reached on any VA examination or consultation rise to those needed for a compensable evaluation.  The worst results of Levels I and III, from February 2012, still correspond to a 0 percent rating under the rating criteria of Table VII.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as per the regulatory history of 38 C.F.R. § 4.85 and § 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) to develop criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran's complaints related to actual functional impairment are therefore factored into the criteria as applied.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  No extraschedular evaluation is warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


